___________

                                    No. 95-4228
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of South Dakota.
                                         *
Marion His Law, also known as            *            [PUBLISHED]
Charlie Boy His Law,                     *
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     April 4, 1996

                           Filed:   June 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Marion His Law challenges the sentence the district court1 imposed
after he pleaded guilty to distributing and possessing with intent to
distribute marijuana, in violation of 21 U.S.C. § 841.         The government
argues the appeal should be dismissed because His Law agreed in the plea
agreement to waive his right to appeal, or challenge via post-conviction
writs of habeas corpus or coram nobis, the district court's entry of
judgment and imposition of sentence.     We construe this as a promise on His
Law's part not to appeal his sentence.       We have held that a promise made
in a plea agreement is binding on the government and may be specifically
enforced by a defendant.     United States v. Kelly, 18 F.3d 612,




     1
      The Honorable Charles B. Kornmann, United States District
Judge for the District of South Dakota.
615-16 (8th Cir. 1994).   We conclude that this principle applies with equal
force against defendants and therefore against His Law in this case.


     We therefore specifically enforce His Law's promise against him by
dismissing his appeal.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-